FILED
                                                                        Dec 22 2020, 8:28 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Michael K. Wandling                                       Mark S. Lenyo
Wandling & Associates                                     South Bend, Indiana
South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Thomas Thompson,                                  December 22, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-DR-2622
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
Lora Lou Wolfram,                                         The Honorable Steven L.
Appellee-Petitioner,                                      Hostetler, Judge
                                                          Trial Court Cause No.
                                                          71D07-1606-DR-586



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                           Page 1 of 20
                                Case Summary and Issue
[1]   William Thomas Thompson1 and Lora Lou Wolfram signed a Prenuptial

      Agreement (“Agreement”) before marrying in 1996. Wolfram filed a petition

      for dissolution of marriage in 2016 and the trial court entered a dissolution

      order in 2019. Thompson appeals the trial court’s dissolution order, raising one

      issue for our review: whether the trial court erred when it interpreted the

      language of the parties’ Agreement as it relates to Thompson’s 401(k) and IRA

      accounts (“Retirement Accounts”). Concluding the trial court did not err in

      interpreting the Agreement and properly divided the Retirement Accounts, we

      affirm.



                            Facts and Procedural History
[2]   Thompson and Wolfram were married on July 4, 1996. Prior to their wedding,

      Wolfram suggested they sign a premarital agreement to protect and keep their

      separate property in case of divorce. Thompson contacted his brother-in-law,

      who is an attorney, to prepare the document. The parties signed the Agreement

      the day before their wedding.


[3]   In part, the Agreement provided that in the event of a divorce,


              A. All assets owned by each party and in the name of that party,
              all at the time of the marriage, and which assets are maintained



      1
        Appellant’s name is spelled as both “Thompson” and “Thomson” in court documents. The Agreement
      signed by both parties lists Appellant’s name as “Thompson,” and we use this spelling in our opinion.

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                       Page 2 of 20
        separately by that party after the marriage, and which are not
        commingled with the other party’s assets, or which are not listed
        under the joint name of the parties, shall remain the separate
        assets of that party and shall not be subject to division upon
        divorce.


        ***


        D. Any assets acquired by the parties during their marriage to
        each other, other than as provided herein above, shall be
        considered joint marital assets and subject to equal division
        between the parties upon divorce.




Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020    Page 3 of 20
Appellant’s Appendix, Volume II at 16-17. The parties’ assets and investments

at the time of the marriage were listed in Exhibits A and B attached to the

Agreement as follows:




Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020   Page 4 of 20
      Id. at 19-20.


[4]   Wolfram filed a Petition for Dissolution of Marriage on June 27, 2016. All of

      Wolfram’s separate assets and investments listed in the Agreement had since

      been liquidated, transferred into another format, or placed in both names. Of

      Thompson’s separate property listed in the Agreement, the 1985 Jeep CJ,

      Monroe Bankcorp Stock, and his Retirement Accounts were still in existence

      and in only Thompson’s name at the time of the parties’ dissolution hearing.

      As of June 1, 2016, Thompson’s Retirement Accounts were valued at

      $994,523.00.
      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020   Page 5 of 20
[5]   In September 2019, the trial court held a bench trial. The parties agreed about

      the extent of their property and further agreed their separate pensions had not

      been included in the Agreement. They disagreed about how to treat

      Thompson’s Retirement Accounts under the Agreement. Thompson argued no

      part of his Retirement Accounts was divisible marital property, and Wolfram

      argued that, although the $97,477.00 starting value of the Retirement Accounts

      at the time of marriage should be set aside to Thompson, the remaining value in

      the Retirement Accounts should be considered property of the marriage to be

      divided equally.


[6]   The trial court subsequently entered a Decree of Dissolution of Marriage with

      specific findings of fact and conclusions of law at Thompson’s request. The

      trial court agreed with Wolfram’s position regarding the Retirement Accounts

      and ordered the increase in Thompson’s Retirement Accounts since the

      marriage to be split equally between the parties, concluding:


              The Prenuptial Agreement the parties to this case signed did not
              exclude from the marital estate to be divided either contributions
              made during the marriage or earnings and appreciation.
              Therefore, the Prenuptial Agreement by default requires that
              such contributions, earnings and appreciation be included in the
              marital estate to be divided equally.




      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020    Page 6 of 20
      Appealed Order at 6. The trial court therefore awarded Thompson $97,477.00

      plus one-half of the appreciation to his Retirement Accounts and awarded

      Wolfram the remaining one-half of the appreciation.2


[7]   The trial court also addressed the parties’ separate pension accounts, ruling that

      both parties’ pension plans would be subject to division as marital property

      because they were not mentioned in the Agreement. The trial court noted,

      however, that although the two pension accounts are subject to division, there

      was insufficient evidence presented during trial to allow the court to properly

      assess the value of the pension accounts. Therefore, the trial court scheduled a

      future hearing to determine the value and distribution of the pensions.


[8]   Thompson appealed from the trial court’s decree of dissolution. His Notice of

      Appeal designates this as an Appeal from a Final Judgment. However, pursuant

      to Indiana Appellate Rule 2(H)(1), a judgment is not final unless the order

      adjudicates all claims as to all parties. Thompson’s appeal is not from a final

      judgment because the trial court’s order did not distribute the parties’ pensions.

      Instead, the trial court set an additional evidentiary hearing to be held on

      December 18, 2019, regarding the pensions. Nonetheless, Thompson’s appeal

      is an interlocutory appeal of right because the trial court’s order required




      2
        The trial court’s order states that Wolfram is awarded “One-Half of Husband’s Retirement Savings Account
      of $994,523.00 (less starting amount of $97,477.00) plus one-half of any increase since [date of filing]” for a
      total award of $448,477.00 from the Retirement Accounts. Appealed Order at 9. Although that math does
      not seem to be correct ($994,523.00 - $97,477 / 2 = $448,523.00), neither party raises this as an issue, and we
      assume the final amount represents any change in the accounts after the petition was filed.

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                            Page 7 of 20
      Thompson to pay Wolfram an equalization payment within thirty days of the

      appealed order. See Ind. Appellate Rule 14(A)(1) (permitting parties to file

      interlocutory appeal from an order for payment of money).



                                 Discussion and Decision
                                     I. Standard of Review
[9]   When a trial court’s decree of dissolution is accompanied by findings of fact,

      “the court on appeal shall not set aside the findings or judgment unless clearly

      erroneous, and due regard shall be given to the opportunity of the trial court to

      judge the credibility of the witnesses.” Ind. Trial Rule 52(A). In determining

      whether the findings or judgment are clearly erroneous, we first determine

      whether the evidence supports the findings and, second, whether those findings

      support the trial court’s conclusions of law and judgment. Hurt v. Hurt, 920

      N.E.2d 688, 691 (Ind. Ct. App. 2010). The trial court’s findings control unless

      there are no facts in the record to support them, either directly or by inference,

      but we review legal conclusions de novo. Baglan v. Baglan, 137 N.E.3d 271, 275

      (Ind. Ct. App. 2019). We will set aside a trial court’s judgment only if it is

      clearly erroneous, and a judgment is “clearly erroneous” if, after review of the

      evidence most favorable to it, we are firmly convinced that a mistake has been

      made. Id. When a party has requested special findings of fact and conclusions

      thereon pursuant to Trial Rule 52(A), we may affirm the judgment on any legal

      theory supported by the findings. Werner v. Werner, 946 N.E.2d 1233, 1244

      (Ind. Ct. App. 2011), trans. denied.

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020    Page 8 of 20
              II. Division of Thompson’s Retirement Accounts
[10]   Indiana has adopted the one-pot theory of marital property, in which all

       property owned by either spouse before the marriage, acquired by either spouse

       in his or her own right after the marriage and prior to the final separation of the

       parties, or acquired by their joint efforts is part of the marital estate. Ind. Code

       § 31-15-7-4(a). This one-pot theory ensures that all property from both spouses

       is subject to the trial court’s power to divide and award, Tyagi v. Tyagi, 142

       N.E.3d 960, 964 (Ind. Ct. App. 2020), trans. denied, under the presumption that

       an equal split is just and reasonable, Ind. Code § 31-15-7-5. However, as an

       alternative to the inclusion of all property in the marital estate per statute,

       prospective spouses may enter a legally recognized premarital agreement, and

       “as long as [it is] entered into freely and without fraud, duress, or

       misrepresentation, and [is] not unconscionable[,]” it will be recognized as a

       valid contract. Rider v. Rider, 669 N.E.2d 160, 162 (Ind. 1996); see Ind. Code

       ch. 31-11-3 (the Uniform Premarital Agreement Act, applicable to premarital

       agreements executed on or after July 1, 1995).3


[11]   Premarital agreements are legal contracts entered into prior to marriage to settle

       the interest each spouse has in the property of the other and therefore, standard

       principles of contract formation and interpretation apply to such agreements.




       3
         Premarital, prenuptial, and antenuptial are all terms used to describe an agreement entered into in
       contemplation of marriage. See Beaman v. Beaman, 844 N.E.2d 525, 530 (Ind. Ct. App. 2006). Because
       Indiana Code chapter 31-11-3 adopts the Uniform Premarital Agreement Act, we use the term “premarital”
       throughout.

       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                       Page 9 of 20
       Fetters v. Fetters, 26 N.E.3d 1016, 1020 (Ind. Ct. App. 2015), trans. denied. “To

       interpret a contract, a court first considers the parties’ intent as expressed in the

       language of the contract.” Schmidt v. Schmidt, 812 N.E.2d 1074, 1080 (Ind. Ct.

       App. 2004). A court should read all of the provisions “as a whole to accept an

       interpretation that harmonizes the contract’s words and phrases and gives effect

       to the parties’ intentions as established at the time they entered the contract.”

       Id. As premarital agreements are favored by the law, they will be liberally

       construed to realize the parties’ intentions. Perrill v. Perrill, 126 N.E.3d 834, 840

       (Ind. Ct. App. 2019), trans. denied. If the terms of the contract are

       unambiguous, “the intent of the parties must be determined from the four

       corners of the document.” Schmidt, 812 N.E.2d at 1080. If the terms are

       ambiguous, the court may consider parol evidence to clarify the ambiguity.

       McCord v. McCord, 852 N.E.2d 35, 43 (Ind. Ct. App. 2006), trans. denied. “The

       terms of a contract are ambiguous only when reasonably intelligent persons

       would honestly differ as to the meaning of those terms.” Schmidt, 812 N.E.2d

       at 1080.


[12]   Thompson asserts that the trial court erred by failing to properly interpret the

       Agreement which contains the following relevant provisions:


               William Thompson (Bill) and Lora Wolfram (Lora), for the
               mutual promises herein contained and other valuable
               considerations not herein expressed, do hereby freely and
               voluntarily enter into this Prenuptial Agreement, and they do
               hereby acknowledge and agree as follows:


               1. They plan to be married on July 4, 1996.
       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020      Page 10 of 20
        2. Attached hereto as Exhibit “A,” and made a part hereof, is the
        Financial Statement of Net Worth as provided by Bill.


        3. Attached hereto as Exhibit “B,” and made a part hereof, is the
        Financial Statement of Net Worth as provided by Lora.


        4. In the event their marriage should end in divorce, they agree
        as follows:


                A. All assets owned by each party and in the name of that
        party, all at the time of the marriage, and which assets are
        maintained separately by that party after the marriage, and which
        are not commingled with the other party’s assets, or which are
        not listed under the joint name of the parties, shall remain the
        separate assets of that party and shall not be subject to division
        upon divorce.


               B. Personal property, to include furniture, tools, and
        antiques brought into the marriage by a party shall remain with
        that party and not be subject to division upon divorce.


               C. Any real estate owned, or to be owned in the future, in
        the joint names of the parties shall be considered equal ownership
        and upon divorce shall be subject to equal division between the
        parties.


               D. Any assets acquired by the parties during their
        marriage to each other, other than as provided herein above,
        shall be considered joint marital assets and subject to equal
        division between the parties upon divorce.


Appellant’s App., Vol. II at 16-17.




Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020      Page 11 of 20
[13]   The sole point of contention here is the disposition of Thompson’s Retirement

       Accounts.4 Thompson acknowledges that the Agreement “is silent as to how

       future contributions, earnings, or appreciation of assets should be handled.”

       Appellant’s Brief at 8. He argues, however, that the parties’ intent at the time

       the Agreement was drafted was “to protect their assets that they had before the

       marriage[.]” Id. He therefore argues that Section 4.A. of the Agreement

       protects the current value of his Retirement Accounts and not just the value at

       the time the Agreement was entered. Wolfram counters that only the value of

       the Retirement Accounts at the time of the Agreement is governed by Section

       4.A. and any appreciation is governed by Section 4.D. and should be

       considered an asset acquired during marriage subject to division.


[14]   In McCord, the parties entered into a premarital agreement and attached thereto

       exhibits listing their assets and the values of each. One of the husband’s listed

       assets was a 401(k) valued at $11,000. By the time of the parties’ divorce, the

       401(k) had a value of $73,000, which included contributions made during the

       marriage and accumulated earnings. As in this case, the trial court awarded

       half of the increase in the 401(k) since marriage to the wife, and the husband

       appealed. Unlike this case, however, the agreement provided in part that each




       4
         Thompson’s brief occasionally references his pension in the same breath as his IRA and 401(k). Although
       he does not specifically challenge the trial court’s decision that the parties’ pensions are a marital asset subject
       to division, to the extent his aggregation of all the accounts is meant to imply the pensions are also covered
       by the Agreement and should have been considered separate property, he is mistaken. The parties admitted
       at trial that they did not include their respective pensions in the financial statements they attached to the
       Agreement and therefore, the trial court correctly determined the pensions are not covered by the Agreement
       and were subject to division as marital assets.

       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                                 Page 12 of 20
       party “recognizes that the property of the other may increase through earnings,

       appreciate [sic], further investments, inheritances, and the like and is entering

       into this prenuptial agreement regardless of the value of such additions.” 852

       N.E.2d at 39. Based on this provision, we agreed with the husband that the

       trial court erred, concluding the agreement was clear that the parties intended

       husband’s 401(k), including any growth for any reason, to remain his separate

       property. Id. at 43; see also In re Marriage of Conner, 713 N.E.2d 883, 889 (Ind.

       Ct. App. 1999) (holding the trial court properly excluded only IRA

       contributions from the marital estate where the parties’ premarital agreement

       specifically excluded contributions from the marital estate but was silent as to

       earnings). Here, the Agreement is silent as to how any increases of any kind in

       Thompson’s Retirement Accounts should be treated.


[15]   Premarital agreements “are intended as a means of preserving the status quo as

       to property interests existing before marriage[.]” In re Marriage of Boren, 475

       N.E.2d 690, 695 (Ind. 1985) (quoting In re Marriage of Stokes, 608 P.2d 824, 828

       (Colo. App. 1979)). And as stated above, in interpreting a contract, we first

       consider the parties’ intent “as expressed in the language of the contract.”

       Schmidt, 812 N.E.2d at 1080. The specific property Thompson and Wolfram

       owned at the time of the marriage and intended to protect via the Agreement is

       listed in their respective financial statements and attached to the Agreement as

       exhibits. Thompson’s financial statement showed that he had an IRA and

       401(k) with a balance of $97,477.00 as of March 31, 1996. See Appellant’s

       App., Vol. II at 19 (“Exhibit A”). Pursuant to Section 4.A. of the Agreement,


       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020     Page 13 of 20
       $97,477.00 was the property interest existing at the time of the marriage and

       that was the separate property interest intended to be protected in order to

       preserve the status quo. See Boren, 475 N.E.2d at 695; see also Transcript,

       Volume 2 at 46 (Thompson testifying that what “[a]ll at the time of the

       marriage” in Section 4.A. means to him is, “what the value was at the time of the

       marriage”) (emphasis added). Had the parties intended to exclude from the

       marital pot any increase above the specific values listed in the exhibits, the

       Agreement could have provided that the property outlined in the financial

       statements including any increase in value through whatever means (or some similar

       language) would remain a party’s separate property. See, e.g., McCord, 852

       N.E.2d at 39. Instead, the Retirement Accounts as listed on Exhibit A included

       a specific value as of a certain date with no provision for how to treat increases

       in that value through contributions or otherwise. To the extent the specific

       words used in the Agreement create an ambiguity, we construe them against the

       drafter – here, Thompson, by his counsel. See Buskirk v. Buskirk, 86 N.E.3d 217,

       224 (Ind. Ct. App. 2017).


[16]   The dissent argues this result interjects language that is not in the Agreement.

       On the contrary, the decision is firmly grounded in the actual language and

       organization of the Agreement. Section 4.A. states that “All assets owned by

       each party and in the name of that party, all at the time of the marriage, . . .

       shall remain the separate assets of that party and shall not be subject to division

       upon divorce.” Appellant’s App., Vol. II at 17. “[A]ll at the time of marriage”

       modifies “assets owned by each party.” Thompson’s Retirement Accounts with


       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020     Page 14 of 20
       a balance of $97,477.00 at the time of the marriage remained his separate assets.

       But pursuant to Section 4.D., the increase in the value of the Retirement

       Accounts during the marriage is an asset “other than as provided” in Section

       4.A. Therefore, the trial court rightly considered the increase to be joint marital

       property subject to equal division upon the parties’ divorce. Appellant’s App.,

       Vol. II at 17.5



                                                  Conclusion
[17]   The plain language of the Agreement indicates the then-current value of

       Thompson’s Retirement Accounts was his separate property and the trial court

       correctly concluded the increase in value from that date was marital property

       subject to division upon divorce. Accordingly, we affirm the trial court’s

       judgment, including its treatment of Thompson’s Retirement Accounts.


[18]   Affirmed.


       Vaidik, J., concurs.


       May, J., dissents with opinion.




       5
        Although the trial court did not divide the increase in value of the Monroe Bankcorp stock, neither party
       argues on appeal that was an abuse of discretion. As it is not an issue in this appeal, we decline to comment
       on the trial court’s treatment of it.

       Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                            Page 15 of 20
                                                 IN THE
          COURT OF APPEALS OF INDIANA

      William Thomas Thompson                                   Court of Appeals Case No.
                                                                19A-DR-2622
      Appellant-Plaintiff,

              v.

      Lora Lou Wolfram,
      Appellee-Defendant.




      May, Judge, dissenting.


[1]   I respectfully dissent. I believe the plain language of the prenuptial agreement

      dictates that Thompson’s retirement account remains separate and to rule

      otherwise turns into a charade the time-honored process of protecting one’s

      assets in the event of dissolution. I also believe this case is distinguishable from

      McCord and Conner.


[2]   The plain language of Section 4.D. states: “Any assets acquired by the parties

      during the marriage to each other, OTHER THAN AS PROVIDED

      HEREINABOVE, shall be considered joint marital assets and subject to equal

      division between the parties upon divorce.” (App. Vol. II at 17) (emphasis

      added). Section 4.A. was “hereinabove” and “provided”:
      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                 Page 16 of 20
              All assets owned by either party and in the name of that party, all
              at the time of the marriage, in which assets are maintained
              separately by that party after the marriage, and which are not
              commingled with any other party’s assets, or which are not listed
              under the joint name of the parties, shall remain the separate
              assets of that party and shall not be subjected to the division upon
              divorce.


      (Id. at 16.) The retirement asset in question was listed in Exhibit A, was owned

      in just Thompson’s name at the time of the marriage, and was maintained

      separately thereafter, without being commingled. Had the retirement asset not

      been listed in Exhibit A, there is no question that Wolfram would be entitled to

      her share of the value. However, because it WAS listed, Section 4.D. precludes

      it from being shared by Wolfram. Ruling otherwise vitiates the intent behind

      signing a prenuptial agreement.


[3]   Nor do the McCord and Conner cases require the result reached by the majority

      as both were decided based on specific language in the prenuptial agreement

      directing the division of certain future earnings on properties listed in those

      agreements. In McCord, we held that the husband’s 401K, including its

      earnings, was his sole property because the prenuptial agreement contained the

      language, “each party recognizes that the property of the other may increase

      through earnings, appreciate [sic], further investments, inheritances, and the

      like and is entering into this prenuptial agreement regardless of the value of

      such additions.” 852 N.E.2d at 43. Similarly in Conner, our court affirmed the

      trial court’s inclusion of the earnings and appreciation associated with the

      husband’s IRA account into the marital pot, while the contributions to the IRA

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020     Page 17 of 20
      account during the marriage were the husband’s sole property because the

      prenuptial agreement contained controlling language that differentiated

      contributions as the only part of the asset for direct exclusion from division.

      713 N.E.2d at 889.


[4]   Unlike McCord and Conner, the Agreement here made no specific mention of

      contributions, earnings, or appreciation, and it did not attempt to parcel out

      Thompson’s assets into distinct categories. Because the Agreement does not

      contain language intended to include or exclude particular monies, we must

      look to the parties’ overall intent when initially drafting their Agreement. As

      stated in the majority opinion, we must rely on the language contained within

      the four corners of the agreement, Schmidt, 812 N.E.2d at 1080, and give the

      terms within the contract their plain and ordinary meaning. Rodriguez v.

      Rodriguez, 818 N.E.2d 993, 995-996 (Ind. Ct. App. 2004), trans. denied.


[5]   The plain language of the Agreement indicates that each party wished to regard

      their respective assets as a whole, with an inherent understanding that assets

      inevitably appreciate or depreciate throughout the life of the asset. 6 Both parties

      had the capacity to understand that retirement accounts, when contributed to,

      tend to gain value throughout the marriage. Thompson’s Retirement Accounts




      6
        Note, for example, that the trial court assigned to Thompson, with a fair market value of $0.00, all shares of
      the Monroe Bank/Old National Bank stocks. The court did not divide between the parties the $1712.00 in
      appreciation that occurred between the value at the signing of the Agreement ($4,035.00) and the value at
      dissolution ($5,747.00). The court simply assigned the entirety of the asset to Thompson in accordance with
      the language of Section 4.A. of the Agreement.

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020                             Page 18 of 20
      were specifically introduced into the marriage as a separate asset, and they were

      further maintained separately from Wolfram throughout the duration of the

      marriage, complying with Sections 4.A. and 4.D. Thus, the majority’s decision

      to divide the contribution and earnings as a marital asset goes against the clear

      intent of the parties.


[6]   Other jurisdictions have faced similar dilemmas and held that when a

      prenuptial agreement is silent as to certain aspects of properties, such as

      earnings, contributions, or appreciation, those aspects are treated as part of the

      whole property and therefore should be divided as the property was to be

      divided under the agreement. See, e.g., Brummund v. Brummund, 785 N.W.2d

      182, 183 (N.D. 2010) (each party unambiguously waived any interest in the

      separately listed property of the other, particularly when no language was

      included to restrict the separate interest in the property to its value and

      appreciation on a specific date); see also Boschetto v. Boschetto, 224 A.3d 824, 830

      (R.I. 2020) (the parties’ premarital agreement contained a provision entitling

      the Husband to one-half of the Wife’s 401K contributions made during their

      marriage, but was silent as to appreciation in value; because the plain language

      of the parties’ premarital agreement only referenced contributions, Husband

      was not entitled to any appreciation of value).


[7]   I must diverge from the majority’s reasoning because I believe the plain

      language of the Agreement dictates that Thompson’s Retirement Accounts and

      any contributions and earnings throughout the duration of the marriage must

      remain as his separate property in their entirety in order to maintain the

      Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020         Page 19 of 20
integrity of the Agreement and uphold the intention of the parties. To interject

language that is simply not present into the Agreement controverts not only the

intent of the parties but well-established contract law. Based thereon, I

respectfully dissent.




Court of Appeals of Indiana | Opinion 19A-DR-2622 | December 22, 2020   Page 20 of 20